 

 

 

 

 

a § is §:: iii
Ao 2453 (Rev_ 05/15/2018) Judgmem in a criminal Percy case (Modined) -- ------------ »-Pagel of 1
NUV 2 0 2018
UNITED STATES DISTRICT COU RT
SOUTHERN DISTRICT OF CALIFORNIA CLEHK ns cls mm count
SC)UT>~\F[-!N \')|F-`~TFI|(_"`! L')F CAL\FOHNIA
gx b 1 .1§££:)`|"'/
United States of America JUDGMENT IN K (T ' iFKSF

V_ (For Offenses Committed On or Aher November 1, 1987)

Efrain TOVar_OrdOneZ Case Number: 3:18-mj-22792-LL

David R. Silldorf

Defendanr ’.r Attomey
REGISTRATION N(). 80904298

THE DEFENDANT:
|E pleaded guilty to count(s) l of Complaint

|:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s!
811 325(a)(2) ILLEGAL_ENTRY (Misdemeanor) 2

|:i The defendant has been found not guilty on count(s)
iX] Count(s) One of the Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

l:| Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Monday, November 19, 2018
Date of Imposition of Sentence

%MW

Ho‘No"RABL/'E_ RO'BER_T_ N. BLo_cK __ __
UNITED sTATEs MAGISTRATE JUDGE

3;13-mj-22792-LL

 

